Stephen, J.,
delivered the opinion of the court.
The decision of four questions will we think cover the whole ground of controversy in this case. Those questions involve—
The right and jurisdiction of the court to grant the preventive process of an injunction, as an appropriate remedy to arrest the mischief of which the appellants complain:
The true construction of the constitutional amendment inhibiting lottery grants and the dealing in lottery tickets in this State:
The competency of the complainants in point of interest, to sustain the suit, and—
The propriety of the State's being represented by its Attorney General, as a necessary party to the proceeding.
In reference to the first question, we think that a court of equity was the proper tribunal to take cognisance of the case; and that the prohibitory process of an injunction was the proper remedy to arrest the gravamen.
The difficulty of obtaining adequate redress in a court of law, is one of the well established grounds for resorting to a court of chancery; and more especially, where it may be necessary, in the pursuit of justice, to institute a multiplicity of actions for that purpose. The injury complained of in this case would necessarily lead to that result, if redress should be sought in a court of common-law jurisdiction; and it is mainly upon that ground, that an injunction is held to be the proper remedy, to secure to a party the enjoyment of a statute privilege, where it is of an exclusive character, and does not admit of any injurious competition. In 1 John. Rep. 615, Chancellor Kent says, “it is settled that an injunction is the proper remedy, to “secure to a party the enjoyment of a statute privilege, of “ which he is in the actual possession, and when his legal *13“ title is not put in doubt. The English books are full of “cases arising under this head of Equity Jurisdiction.” In the same case, he says: “The equity jurisdiction in such a “ case is extremely benign and salutary; without it, the party “ would be exposed to constant and ruinous litigation; as well “ as to have his right excessively impaired by frauds and eva- “ sion.” It is true the right, which the complainants seek to protect from violation in this case, is not one absolutely and entirely exclusive in its nature, but it possesses the quality and attribute of exclusiveness, at least to a qualified extent; and sufficiently so, we think, to render the principle and practice, upon which the equity jurisdiction is founded, not inapplicable. It is moreover not unworthy of consideration, that the jurisdiction of a court of equity to apply a preventive remedy in this case, has, to a considerable extent, received the sanction of the Legislature in the act of 1828, chap. 129, sec. 21, where they direct an injunction to be obtained, to prevent or restrain the drawing of lotteries, which may be unauthorised by the laws of this State. The remedy by injunction, is there spoken of, as one already in existence, and not for the first time given or created for the purpose by that act. In a case of ordinary trespass, remedial justice, in the shape of damages, is only to be obtained in a court of law; but it is now settled, that where the injury would be irreparable, or to prevent a multiplicity of suits, the interference of a court of equity may be obtained to stay the mischief by the preventive process of an injunction. See 6 John. C. Rep. 499. In this case Chancellor Kent observes, that Lord Eldon said in 7 Ves. 305, that the law as to injunctions, had changed very much, and they had been granted much more liberally than formerly. We think, therefore, that under the peculiar circumstances of this case, considering the difficulty of obtaining adequate redress at law, and the probability that a multitude of suits would necessarily be instituted to protect the complainants franchise, supposing it to exist, (which upon the present occasion must be assumed to be the case,) the process of an injunction was properly applied to arrest the mischief of which the appellants complained, and that a court of equity had jurisdiction to grqnt the writ.
*14The next question to be considered, is the competency of the Complainants to file the bill to obtain the interference of a court of equity, to protect them in the. use and enjoyment of a statute privilege, of which they were trustees for great and important public purposes.
By the act of Assembly under which they received the appointment of commissioners, they were invested with a highly responsible public trust; the due and faithful execution of which depended upon maintaining inviolate, the lottery privilege which had been granted to those for whom they -were constituted agents, with full power and authority to act in that capacity. A large sum of money was to be raised by the lottery grant, to enable them to accomplish the object of their appointment, and in the language of the law, full power and authority were given to them for that purpose. To- enable them -to execute this important trust, all the appropriate means necessary to that end ought to be considered as incidentally granted, so far at least as the necessity of making parties of their principals may be involved. As trustees cloat'hed with an important trust, we think they had a sufficient interest in the subject matter of the suit, to enable them to file a bill for the purpose of obtaining an injunction.
According to the principles of equity jurisprudence, it is not necessary in all-cases, that the cestuique trust, or parties beneficially interested, should be parties to the suit. A familiar instance to the contrary exists in the case of executors and administrators, who may sue or-be sued, as sufficiently representing the creditors, legatees, and distributees, for whom they are trustees. In Story's Eq. Plead. 138, it is said:- “It has “been well remarked by an eminent author, in many case's, “ that the expression, that all persons interested in the subject. “ must be parties to the suit, is not to be understood as ex- “ tending to all persons who maybe consequentially interested* “ In all cases of bills by creditors, and legatees, the persons en- “ titled to the personal assets-of a deceased debtor, or testator, “ after payment of the debts'or legacies, are not deemed necessary parties, though interested to contest the demands of *15“ the creditors and legatees.” In page 139, the same author remarks: “Perhaps the true explanation of this doctrine is, “ that in cases of this sort, courts of equity proceed upon the “ analogy of the common law, which treats the personal re- “ presentative of the deceased debtor or testator as the regular “ representative of all the persons interested in the personal “ assets, and bound by his bona fide acts, so far as third per- “ sons are concerned. If so, the doctrine stands upon a very “ intelligible and reasonable footing; and we shall presently “ see, that in this view, it is not peculiar to this class of cases. “ And this leads us in the next place to suggest, that courts “ of equity do not require that all persons having an interest in “ the subject matter, should under all circumstances, be before “ the court as parties. On the contrary, there are cases in “ which certain parties before the court are entitled to be “ deemed the full representatives of all other persons, or at “least so far as to bind their interests under the decree, al- “ though they are not or cannot be made parties. Thus, for “ example, where real estate had been purchased by a joint “ fund, raised by a subscription in shares of more than two “ hundred and fifty subscribers, and the property had been “ conveyed to certain persons as trustees for the subscribers ; “ and afterwards a bill was brought against the trustees for the “ sale of the real estate, under a mortgage made in pursuance “ of the trust, it was held, not necessary for the subscribers to “be made parties to bill; for the trustees, by the very nature “ and constitution of such a trust, must be held sufficiently to “ represent the interest of all the subscribers, and a different “ doctrine would be attended with intolerable hardship and in- “ convenience, as it might be impossible to make all the sub- “ scribers parties.” So, in page 171, the principle is stated to be in accordance with the above doctrine, that “where a “ mortgagor has conveyed his equity of redemption to trustees, “ for the benefit of his other creditors, the trustees alone are “ generally the proper parties to a bill to redeem; and not any “ of the creditors entitled under the trust.” We therefore think, that under the circumstances of this case, the complain*16ants, as trustees invested with full and plenary power to execute the undertaking confided to their management, had a competent standing in court, to ask for and to obtain the inr junction, which was granted in this case.
The objection that the State ought to have been a party to the proceeding, is of no avail at the present stage of the suit. In other words, it is no ground upon which to claim a dissolution of the injunction. If a necessary party to the cause which it is now not necessary to decide, that defect may be supplied at any time before the final hearing. It is true, it is in all cases the constant aim and object of courts of equity to do complete justice, by deciding upon and settling the rights of all persons interested in the subject matter of the suit, so that the performance of the decree of the court may be perfectly safe to those who are compelled to obey it, and also that future litigation may be prevented, and a decree made which shall bind all; but this object may be attained by having the necessary parties brought before the court at any time before the final decree is passed in the cause. And if all persons interested are not made parties to the suit, the court many times,' upon hearing, will not for want of them, proceed to a decree. See Wyatt's Chan. 299.
There remains but one other question to be considered and decided to make a final disposition of the matters in controversy in this case; and that is, the construction which ought to be given to the constitutional amendment upon the subject' of lotteries.
We have no doubt, that it was the object and policy of the Legislature, in adopting that amendment, to prohibit in future, not only all lottery grants by the Legislature, but all grants of licenses to deal in lotteries by the Lottery Commissioners, so far as it could be done, without affecting antecedent or prior vested rights, secured by a constitutional sanction. In confirmation of this construction, we would remark, that as early as the year eighteen hundred and thirty-five, they expressed an anxious desire that the lottery system should expire at as early a day as practicable, and to effectuate that desire, and extir*17pate the whole system, the constitutional amendment was, we think, subsequently adopted.
By the act of 1831, chap. 79, the Commissioners of Lotteries are authorised to grant licenses to sell tickets, either in foreign or domestic lotteries, to be in force for the term of one year from the date thereof; and by the constitutional amendment, which originated in 1839, chap. 31, and was confirmed in 1840, chap. 261, it is provided, that <cno new grant shall “ be made to authorise the drawing of any lottery, or the traffic “ or dealing in lottery tickets, or schemes, or devices in the “ nature of lotteries, or the distribution of money or property “ by chance.” This language, we think, is too explicit tobe misunderstood. The term grant, is used indiscriminately as applicable, not only to the drawing of lotteries, but to licenses to sell tickets in any scheme or schemes of lotteries, which shall be approved by the said commissioners. The prohibition, therefore, was not exclusively confined to grants of lottery privileges by the Legislature, but was manifestly intended to cover the whole system of dealing in lotteries, and to prohibit likewise the granting of licenses to sell tickets by the Lottery Commissioners, and the sale of schemes by them. No other construction would, we think, be warranted by the terms used, or be calculated to carry into effect the policy and design of the Legislature in adopting the constitutional amendment. The object to be accomplished was the suppression of a great moral evil, and to effect so praiseworthy and laudable a purpose, the construction should be a benign and liberal one. A limited interpretation of the Constitution, confining the prohibition to legislative grants, whilst it would be inefficient and inoperative in alone suppressing the mischief, by leaving the door still open to foreign lotteries, would at the same time impute to the Legislature the folly and absurdity of accomplishing (he contemplated object only by halves. It is true, the title of the act is calculated to give countenance to such a confined and limited construction' — '“it is to amend the Constitution, so far as relates to the power of the Legislature to grant lotteries.” But the title of the act, and the preamble *18to the act, are, strictly speaking, no part of it, though they may be resorted to in explanation of the enacting clause, if it be doubtful; or to restrain its generality, when it would be inconvenient if not restrained. This is the whole extent of the influence of the title and preamble in the construction of a statute. See 1 Kent's Com. 460, 461. The same author says, that “the true meaning of the statute is generally and properly to be sought from the body of the act itself.” Looking therefore in this case to the body of the act for the meaning of the Legislature, we think that their intention is too clearly expressed to admit of controversy; and that such intention was a total suppression in future, of all lottery grants by the Legislature; and of all licenses to deal in lotteries by the Lottery Commissioners, or sales of schemes by them. In adopting the constitutional enactment of 1839, it was not the design of the Legislature to interfere with existing private lottery giants, or to restrict or impair the powers it before possessed of regulating the same, or modifying or changing the means or mode by which such grants might be more effectually or speedily accomplished. Such legislation would promote rather than conflict with the constitutional provision, and tend to hasten the epoch when to draw a lottery in Maryland was no longer tolerated by law.
ORDER REVERSED AND CAUSE REMANDED.